Citation Nr: 0932966	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to VA benefits for a child born with birth 
defects.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  The appellant is the Veteran's daughter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  There is no competent evidence that the appellant has 
spina bifida. 

2.  There is no competent evidence that the Veteran served in 
Vietnam.

3.  There is no competent evidence that the appellant's 
mother was a Vietnam veteran.  


CONCLUSIONS OF LAW

1.  The criteria for benefits under 38 U.S.C.A. § 1805 for 
spina bifida as the child of a Vietnam veteran have not been 
met.  38 U.S.C.A. § 1805 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.814 (2008). 

2.  The claim for entitlement to benefits under 38 U.S.C.A. § 
1815 for a child born with birth defects is without legal 
merit.  38 U.S.C.A. § 1815 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.815 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Resolution of the appellant's appeal is dependent on 
interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  Thus, VA's "duty to notify" and "duty to assist" 
obligations are not applicable.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

II.  Entitlement to benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta. 38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the Veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

In the instant case, the record fails to establish that the 
appellant currently has spina bifida, or that she was born 
with spina bifida.  The appellant submitted private medical 
records in support of her claim.  The medical records do not 
establish that the appellant has spina bifida.  There is no 
diagnosis of spina bifida or any form of spina bifida at 
birth in these records.  The appellant asserts that she has 
neurofibromatosis that she believes was caused by the 
Veteran's exposure to chemicals during his service at 
Edgewood Arsenal in Maryland in 1968.  The record contains 
private medical records of the appellant dated in July 2003 
showing a diagnosis of neurofibromatosis, Type II.  The 
record also indicates that the Veteran took part in chemical 
testing during service.  His Form DD-214 does not show any 
foreign or sea service.  

The Board notes that spina bifida is the only birth defect 
that warrants the award of monetary benefits based on the 
herbicide exposure of the Veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002).  While the Board 
sympathizes with the appellant, there is no legal basis upon 
which to award benefits for neurofibromatosis due to the 
Veteran's exposure to chemicals in service.  

In summary, there is no competent medical evidence which 
establishes a diagnosis of spina bifida.  As such, the 
appellant's claim must be denied.  As the facts are 
undisputed and the law is dispositive, the claim is denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


III.  Entitlement to benefits under 38 U.S.C.A. § 1815 for a 
child born with birth defects.

VA law provides that a monetary allowance may be paid for 
certain birth defects if the veteran who served in the 
Republic of Vietnam during the Vietnam era is the mother of 
the natural child at issue.  38 U.S.C.A. § 1815; 38 C.F.R. § 
3.815 (2008).

In this case, the pertinent facts at issue are not in 
dispute.  The appellant asserts entitlement to benefits 
pursuant to 38 U.S.C.A. § 1815 based upon her father's 
chemical exposure in service.  She does not allege and it is 
not shown that her mother served in Vietnam or that her 
mother was even a Veteran.  There is no basis in VA law for 
payment involving disabilities, other than spina bifida in 
the case of a father who served in Vietnam, of a natural 
child based on her father's alleged exposure to chemicals in 
service.  Therefore, the appellant's claim must be denied.  
Sabonis, supra.  VA may only pay benefits within the scope of 
specific payments authorized by Congress.  The Board is bound 
in its decisions, however, by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c); 38 C.F.R. § 20.101(a).


ORDER

Entitlement to VA benefits for a child born with birth 
defects is not warranted, and the appeal is denied.



___________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


